siwiggy sie ee internal_revenue_service department of the treasury washington dc contact person telephone number in reference to dale in of ea ty dear sir or madam this is requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code in reference to your letter of march the information submitted shows that the grants will be a publicly_supported_organization under its the initial phase of the competition is the x test a selects individual scholarship recipients through its cc administered by a b competition which is given annually in participating high schools by high school officials students scoring in a group that represents the top two percent of graduating high school seniors and designates a number that represents less than one percent of the graduating high school seniors in each state as semifinalists take a second test those who repeat their performance who demonstrate high academic standing in high school and who meet other standard requirements are designated as finalists to confirm their earlier performance after the test a identifies and honors the semifinalists then y you have entered into an agreement with a whereby you have agreed to sponsor a specific number of scholarships each year be awarded to children of employees of a may award special scholarships to high-scoring students below the finalist level if there are an insufficient number of finalists under the b d to i the selection of individual grant recipients is made by a confirms the individual scholarship recipient's selection committees designated by a selection committee are totally independent and separate from you enrollment at the educational_institution makes payment of the award through the appropriate financial aid office of the educational_institution and supervises and investigates the use of the grant funds by the recipients in their educational program the members of the the scholarships will not be used as a means of inducement to recruit employees nor will a grant be terminated if an employee leaves the company scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170 may be further limited by a restricted in his her course of study a ii of the code and which the recipient will not be sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 a grant to an individual for travel study sec_4945 g of the code provides that section shall not apply to an individual grant awarded on an d objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 an educational_organization described in sec_170 b a ii to be used for study at and is it revproc_76_47 1976_2_cb_670 sets forth guidelines to a scholarship grant subject_to the provisions of section be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates i sec_117 conditions set forth in sections dollar_figure through dollar_figure of rev and meets the percentage_test described in sec_4 the service will assume the grant will provisions of sec_117 a private foundation's program satisfies the seven be subject_to the proc if section dollar_figure of revproc_76_47 provides a percentage_test quideline tt states that in the case of a program that awards co ae w w w a particular employer the grants to children of employees of program meets the percentage_test if the number of grants awarded under that program in any year to such children does not exceed percent of the number of employees' children who eligible ii were applicants for such grants and considered by the selection committee in selecting the recipients of grants in that year or percent of the number of employees' children who can be shown to be eligible for grants whether or not they submitted an application in that year i were iii were a will supply statistical information on applications received and grants made which will enable you to maintain the records required by revproc_76_47 scholarship program will meet the requirements of rev and that special scholarship awards will be with either the or to particular employer in compliance percent test of section dollar_figure applicable a program that awards grants to children of employees of you have agreed that your proc a ff you wish to meet the percent test eligible employees' children shall include all employees' children who take the required tests in the applicable_year and otherwise meet the minimum requirements for eligibility established by you in addition if you wish to meet the percent test you must obtain an actual count to show the number of employees' children who are eligible for grants whether or not they submitted an application in the applicable_year accordingly based upon the information presented and assuming the program will be conducted as proposed with a view to providing objectivity and non-discrimination in the awarding of scholarship grants we rule that your grants to a for the awarding of scholarship grants to children of employees of d comply with the requirements of sec_4945 thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code of the code the recipient of the scholarship is responsible for determining whether all or part of the scholarship is includible in gross_income under sec_117 of the code that a will advise the recipient that amounts granted are taxable_income recipient exceed tuition and fees required for enrollment or attendance at the educational_institution and fees books supplies and equipment required for courses of instruction if the aggregate scholarship amounts received by the not including room and board we understand this ruling is based on the understanding that there will be no material_change in the facts upon which it is based and that pea eee one see ie tou aee tt er sr naca sommer - wees acetone gag pee q no grants will be awarded to relatives of members of selection committees or for a purpose inconsistent with the purposes described in sec_170 b the procedures must be reported to your key district_director for exempt_organization matters any changes in of the code this ruling will remain in effect as long as the procedures in awarding grants under your program remain in compliance with records should sections dollar_figure through dollar_figure of rev be maintained to show that you meet the applicable_percentage test of section dollar_figure thereof proc please note that this ruling is only applicable to grants proc before you enter into any other awarded under the b competition scholarship or educational loan program you should submit a request for advance approval of that program and the requirements of rev your procedures for awarding scholarships to students designated as finalists under c are considered to satisfy the facts_and_circumstances_test of rev scholarships offered to individuals below the finalist level under your b will be counted in determining whether the percentage_test of rev special scholarship awards made under the b competition and any scholarship awards made under any other such program must be met in the aggregate is met with respect to and therefore only those proc proc we are informing the ep eo key district_office of this ruling organization's permanent records please keep a copy of this ruling with your this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely gerald v chief exempt_organizations sack technical branch
